IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-60344
                         Summary Calendar



GEORGE COGHLAN; PEGGY COGHLAN,

                                         Plaintiffs-Appellants,

versus

DAN GLICKMAN, In his capacity as Secretary of the
United States Department of Agriculture;
NORRIS FAUST, JR., In his capacity as Mississippi
State Executive Director of the Farm Service Agency,


                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:97-CV-683-WS
                       --------------------
                           April 1, 2002

Before DAVIS, BENAVIDES and CLEMENT, Circuit Judges

PER CURIAM:*

     George and Peggy Coghlan appeal from the district court’s

orders granting the defendants’ motion to dismiss or, in the

alternative, for summary judgment.   Construing their arguments as

challenges to the district court’s summary judgment ruling, the

Coghlans argue that the Farm Service Agency (FSA) acted


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-60344
                               -2-

unlawfully and violated administrative regulations by failing to

notify the Coghlans of its appeal from the hearing officer’s

adverse “bad faith” decision to the National Appeal Division’s

(NAP) Acting Director.   They further contend that the FSA acted

deceptively in calculating the Coghlans’ outstanding debt, in

preparing a feasibility report, and in failing to honor the prior

reversals issued by the NAD’s hearing officers.    Finally, the

Coghlans assert that the district court erred in dismissing their

federal tort claims for failing to exhaust administrative

remedies since they exercised “due diligence” in pursuing these

claims.

     The Coghlans fail to identify an genuine issue of material

fact sufficient to disturb the district court’s summary judgment

ruling in favor of the defendants.   See FED. R. CIV. P. 56(c).

Furthermore, because the Coghlans did not exhaust their

administrative remedies, the district court did not err in

dismissing the federal tort claims for lack of jurisdiction.       See

Price v. United States, 81 F.3d 520, 521 (5th Cir. 1996).

     The Coghlans’ motion to supplement the record with documents

not presented to the district court is DENIED.    See United States

v. Flores, 887 F.2d 543, 546 (5th Cir. 1986).    Their motion to

stay is also DENIED as moot.

     AFFIRMED.